COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00190-CR


Juan Tovar                              §    From the 355th District Court

                                        §    of Hood County (CR12544)

v.                                      §    May 14, 2015

                                        §    Opinion by Justice Dauphinot

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

We affirm the trial court’s judgment as to Appellant’s conviction and sentence.

We reverse the trial court’s judgment and the order to withdraw funds solely as to

the attorney’s fees and other costs ordered. We remand this case only so that

the trial court may delete the attorney’s fee assessment from the judgment and

order to withdraw and may also, subject to Appellant’s filing an article 103.008

motion in the trial court, correct any errors in the remaining costs, given

Appellant’s indigent status.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot